          Case 1:20-cr-00047-RP Document 173 Filed 04/30/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                               WESTERN DISTRICT OF TEXAS

                                       AUSTIN DIVISION

UNITED STATES OF AMERICA                        §
                                                §
V.                                              §             NO.    A-20-CR-047(2)-RP
                                                §
ROGILIO ARIAS-CRUZ                              §


                        MOTION TO WITHDRAW AS COUNSEL
                      AND FOR APPOINTMENT OF NEW COUNSEL

TO THE HONORABLE ROBERT PITMAN, UNITED STATES DISTRICT JUDGE,
FOR THE WESTERN DISTRICT OF TEXAS, AUSTIN DIVISION:

       NOW COMES Jose I. Gonzalez-Falla, Assistant Federal Public Defender and attorney for

defendant Rogilio Arias-Cruz requesting permission to withdraw as counsel for the defendant and

for the appointment of new counsel, showing the Court as follows:

       1. Counsel was appointed on March 12, 2020, by United States Magistrate Judge Susan

Hightower to represent defendant.

       2. Counsel just became aware that an actual conflict exists between Mr. Arias-Cruz and

another client of the Federal Public Defender’s Office. Given counsel’s continuing duty of loyalty

to the former clients, a conflict exists with counsel’s duty of loyalty to Mr. Arias-Cruz.

       DEFENDANT REQUESTS that the Court enter an order permitting counsel to withdraw

and for appointment of new counsel in this matter.
         Case 1:20-cr-00047-RP Document 173 Filed 04/30/20 Page 2 of 3




                                            Respectfully submitted.

                                            Maureen Scott Franco
                                            Federal Public Defender


                                            /s/Jose I. Gonzalez-Falla
                                            Assistant Federal Public Defender
                                            Western District of Texas
                                            504 Lavaca Street, Ste. 960
                                            Austin, Texas 78701
                                            (512) 916-5025
                                            (512) 916-5035 (FAX)
                                            Bar Number: Texas 08135700

                                            Attorney for Defendant




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of April, 2020, I electronically filed the foregoing
Motion to Withdraw as Counsel and for Appointment of New Counsel with the Clerk of Court
using the CM/ECF system which will send notification of such filing to the following:


Mark H. Marshall
Assistant U.S. Attorney
903 San Jacinto Blvd., Ste. 334
Austin, TX 78701




                                     __________________________________________
                                     /s/Jose I. Gonzalez-Falla
                                     Attorney for Defendant
          Case 1:20-cr-00047-RP Document 173 Filed 04/30/20 Page 3 of 3




                           UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF TEXAS

                                     AUSTIN DIVISION


UNITED STATES OF AMERICA                           §
                                                   §
V.                                                 §             NO.     A-20-CR-047(2)-RP
                                                   §
ROGILIO ARIAS-CRUZ                                 §

                                         ORDER

       On this date came on to be considered Counsel's Motion to Withdraw and the Court is of

the opinion that the motion should be GRANTED. Accordingly, it is

       ORDERED that Jose I. Gonzalez-Falla of the Federal Public Defender's office is permitted

to withdraw as counsel of record in the above-captioned cause, and further that

__________________________________________________ is appointed to represent the

defendant in this cause.

       SIGNED this _______ day of _________________, 2020.




                                           _________________________________________
                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE
